UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xThe Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the six months ended July 1, 2011, or ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 1-5375 PULSE ELECTRONICS CORPORATION (Exact name of registrant as specified in its Charter) PENNSYLVANIA 23-1292472 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 12220 World Trade Drive San Diego, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 858-674-8100 Former name of registrant: Technitrol, Inc. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of August 10, 2011: 41,639,058 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statements of Changes in Equity (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1a. Risk Factors 35 Item 5. Other Information 35 Item 6. Exhibits 36 Exhibit Index 45 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1: Financial Statements Pulse Electronics Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) In thousands Assets July 1, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Long-term assets: Property, plant and equipment Less accumulated depreciation Net property, plant and equipment Deferred income taxes Intangibles assets, net Other assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Long-term liabilities: Long-term debt Convertible senior notes Deferred income taxes Other long-term liabilities Equity: Pulse Electronics Corporation shareholders’ equity: Common stock and additional paid-in capital Retained loss ) ) Accumulated other comprehensive earnings Total Pulse Electronics Corporation shareholders’ equity Non-controlling interest Total equity $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 3 Table of Contents Pulse Electronics Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) In thousands, except per share data Three Months Ended Six Months Ended July 1, June 25, July 1, June 25, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Severance, impairment and other associated costs Cost related to unsolicited takeover attempt Operating (loss) profit ) ) ) Other (expense) income: Interest expense, net ) Other (expense) income, net ) ) Total other (expense) income ) Loss from continuing operations before income taxes ) Income tax (benefit) expense ) ) ) Net loss from continuing operations ) Net earnings (loss) from discontinued operations ) Net (loss) earnings ) ) ) Less: Net earnings (loss) attributable to non-controlling interest 44 92 Net earnings (loss) attributable to Pulse Electronics Corp. $ ) $ $ ) $ ) Amounts attributable to Pulse Electronics Corp. common shareholders: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings (loss) from discontinued operations ) Net earnings (loss) attributable to Pulse Electronics Corp. $ ) $ $ ) $ ) Per share data: Basic earnings (loss) per share: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings (loss) from discontinued operations ) Net loss attributable to Pulse Electronics Corp. $ ) $ $ ) $ ) Diluted earnings (loss) per share: Net loss from continuing operations $
